Exhibit 10.5

SUBLEASE

THIS SUBLEASE (the “Sublease”), dated for reference purposes only as of July 25,
2011 (the “Execution Date”), is made by and between EXELIXIS INC., a Delaware
corporation (“Sublandlord”), and THRESHOLD PHARMACEUTICALS, INC., a Delaware
corporation (“Subtenant”).

RECITALS

WHEREAS, Sublandlord and HCP LIFE SCIENCE REIT (as successor-in-interest to
Britannia Pointe Grand Limited Partnership, a Delaware limited partnership)
(“Master Landlord”), are parties to that certain Build-to-Suite Lease dated as
of May 12, 1999, as amended by that certain First Amendment to Build-to-Suite
Lease dated as of March 29, 2000, that certain Second Amendment to
Build-to-Suite Lease dated as of January 31, 2001, and that certain Third
Amendment to Build-to-Suite Lease dated as of May 24, 2001 (as amended, the
“Master Lease”), pursuant to which Master Landlord leased to Sublandlord the
buildings located at 169 Harbor Way (“Building 169”) and 170 Harbor Way
(“Building 170”, and together with Building 169, the “Master Premises”), in
South San Francisco, California, each as more fully described in the Master
Lease. The parties acknowledge that a copy of the Master Lease has been
delivered by Sublandlord to Subtenant.

WHEREAS, the parties hereto desire that Sublandlord sublet to Subtenant and that
Subtenant sublet from Sublandlord all of the third floor of Building 170 (the
“Third Floor Subleased Premises”), and the entire vivarium located on the first
floor of Building 170 (the “Vivarium Subleased Premises”, and together with the
Third Floor Subleased Premises, collectively, the “Subleased Premises”), all as
shown on the map attached as Exhibit A, with the nonexclusive right to use the
lobby, break room, hallways, elevators, stairwells, mechanical closets, chemical
and bio-waste storage areas, server rooms and other spaces designated by
Sublandlord from time to time for the non-exclusive use of the tenants of
Building 170 (“Common Areas”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.    Sublease. Sublandlord does hereby sublet to Subtenant and Subtenant does
hereby sublet from Sublandlord, the Subleased Premises, subject to the terms and
conditions of this Sublease, together with the non-exclusive use of the Common
Areas. Notwithstanding the foregoing or anything to the contrary contained in
this Sublease, Sublandlord hereby reserves the right, for emergency purposes
only, to enter upon and travel through the Subleased Premises, in the event such
access is necessary to accommodate emergency evacuation from the roof and or
greenhouse located on the roof of Building 170. The parties hereto agree to the
rentable square footage of the Subleased Premises is 28,180, and such rentable
square footage, and any of the economic terms hereof based thereon, shall not be
adjusted based on further re-measurement.

 

2. Term.

(a) Master Landlord’s Consent. Sublandlord and Subtenant expressly acknowledge
and agree that this Sublease is subject to Master Landlord’s prior written
consent to this Sublease, on a form to be provided by Master Landlord that is
reasonably acceptable to Sublandlord and Subtenant (“Master Landlord’s
Consent”). Sublandlord shall use commercially reasonable efforts to obtain
Master Landlord’s Consent, and Subtenant agrees to cooperate in all reasonable
respects in

 

1



--------------------------------------------------------------------------------

connection therewith. If Sublandlord fails to obtain Master Landlord’s Consent
within thirty (30) days after execution of this Sublease by both Subtenant and
Sublandlord, then either Sublandlord or Subtenant may terminate this Sublease by
giving written notice thereof to the other, and Sublandlord shall return to
Subtenant any amounts delivered by Subtenant under this Sublease. Neither party
shall have any liability to the other for any termination or cancellation of
this Sublease as a result of Master Landlord’s failure or refusal to consent to
this Sublease, unless such party by its willful act caused Master Landlord to
refuse timely consent to this Sublease.

(b) Sublease Term. This Sublease shall be for a term (the “Sublease Term”)
commencing on the later of (A) October 1, 2011, and (B) receipt of the
fully-executed Master Landlord’s Consent (in either case, the “Start Date”), and
ending on April 30, 2017 (the “End Date”), unless terminated earlier in
accordance with the terms of this Sublease; provided, however, than in no event
shall the Sublease Term extend beyond the term of the Master Lease, as set forth
therein. Upon Sublandlord’s delivery of the Subleased Premises to Subtenant,
Sublandlord and Subtenant shall complete and execute the Delivery Agreement
attached hereto as Exhibit B, confirming the Early Access Date, Start Date and
End Date. If Sublandlord is unable to deliver the Premises to Subtenant by
August 1, 2011, for any reason other than a Force Majeure Delay (defined below)
or delay caused by Subtenant, then Base Rent (defined below) shall be abated one
day for each such day of delay.

(c) Early Access. Subject to receipt of the fully-executed Master Landlord’s
Consent, Subtenant shall have reasonable early access to the Subleased Premises
from August 1, 2011 (the “Early Access Date”) until the Start Date solely for
the purpose of installing its cabling, telephone equipment, furniture, fixtures
and improvements; provided that (i) such early access will not materially
interfere with Sublandlord’s use and vacation of the Subleased Premises and
(ii) in no event shall Subtenant operate its business from the Subleased
Premises prior to the Start Date. Subtenant’s early access shall be subject to
all the terms and conditions of this Sublease, including without limitation, all
insurance and maintenance obligations, and all monetary obligations except the
payment of Rent. Subtenant shall not cause or permit any interruption in power
or Building systems without giving at least 48 hours prior notice to
Sublandlord.

 

3. Delivery and Condition.

(a) Building Systems. Sublandlord shall deliver the Subleased Premises to
Subtenant on the Start Date in “AS IS, WHERE IS” condition, provided that all
existing improvements therein shall be in good working order. Sublandlord
warrants that the existing heating, ventilating and air conditioning system
(“HVAC”), electrical, plumbing, fire alarm, sprinkler, lighting, and all other
such elements in the Subleased Premises shall be in good operating condition on
the Start Date, and that the Subleased Premises do not contain hazardous
substances as defined in and in violation of Section 11.6 of the Master Lease.
If a non-compliance with such warranty exists as of the Start Date, Sublandlord
shall, at Sublandlord’s sole cost and expense, promptly after receipt of written
notice from Subtenant setting forth with specificity the nature and extent of
such non-compliance, malfunction or failure, rectify the same, or, if
responsibility for a particular item is the responsibility of the Master
Landlord, Sublandlord shall use commercially reasonable efforts to cause Master
Landlord to rectify the same. To be effective, Subtenant’s written notice must
be received by Sublandlord on or before the six (6) month anniversary of the
Start Date.

(b) FF&E. Sublandlord shall sell to Subtenant, pursuant to the terms of the Bill
of Sale attached hereto as Exhibit C, without representation or warranty except
as expressly set forth in the

 

2



--------------------------------------------------------------------------------

Bill of Sale, on the Start Date, all office furniture, cubicles and other
related furniture, fixtures and equipment owned by Sublandlord and listed on
Schedule 1 to the Bill of Sale, which list does not include those items listed
on Schedule 2 to the Bill of Sale, which Schedule 2 items shall be moved by
Sublandlord, on or before the Start Date.

 

4. Rent.

(a) Base Rent. Subtenant shall pay to Sublandlord monthly base rent (the “Base
Rent”) for the Subleased Premises as follows:

Third Floor Subleased Premises and first floor server and waste rooms (23,810
RSF):

 

Months 1-4

   $0.00/rsf/mo.    $0.00 Months 5-11    $1.65/rsf/mo.    $39,286.50 Months
12-23    $1.75/rsf/mo.    $41,667.50 Months 24-35    $1.80/rsf/mo.    $42,858.00
Months 36-47    $1.85/rsf/mo.    $44,048.50 Months 48-59    $1.95/rsf/mo.   
$46,429.50 Months 60-67    $2.00/rsf/mo.    $47,620.00

Vivarium Subleased Premises (4,370 RSF):

 

Months 1-6

   $0.00/rsf/mo.    $0.00 Months 7-11    $2.15/rsf/mo.    $9,395.50 Months 12-23
   $2.25/rsf/mo.    $9,832.50 Months 24-35    $2.30/rsf/mo.    $10,051.00 Months
36-47    $2.35/rsf/mo.    $10,269.50 Months 48-59    $2.45/rsf/mo.    $10,706.50
Months 60-67    $2.50/rsf/mo.    $10,925.00

Base Rent for the first full month in which Base Rent is due shall be paid on
the Execution Date. On the first day of each month, Base Rent shall be due and
payable, in advance, at the address specified for Sublandlord below, or at such
other place as Sublandlord designates in writing, without any prior notice or
demand and without any deductions or setoff whatsoever (except as otherwise
expressly provided in this Sublease). If the date upon which Subtenant’s
obligation to pay Base Rent commences, or End Date occurs on a day other than
the first or last day, respectively, of a calendar month, then the Base Rent for
such fractional month will be prorated on the basis of the actual number of days
in such month.

(b) Additional Rent. During the Sublease Term, if Sublandlord shall be charged
for additional rent or other sums pursuant to any of the provisions of the
Master Lease, including, without limitation, “Operating Expenses”, as defined in
Section 7.2 of the Master Lease, and real property taxes, as set forth in
Section 6.2 of the Master Lease, as each is incorporated herein by reference,
but excepting those sums incurred by Sublandlord as a result of Sublandlord’s
breach of the Master Lease, Subtenant shall pay, as “Additional Rent,” 100% of
such additional rent or sums that relate to the Subleased Premises, and if the
same cannot be so allocated then 40.3% of those charges that relate generally to
Building 170 or 23.68% of those charges that relate generally to the Master
Premises (as applicable, “Subtenant’s Share”); provided, however, that Subtenant
shall be entitled to a proportional share of any refund of such additional rent
or sums received by Sublandlord

 

3



--------------------------------------------------------------------------------

from Master Landlord in accordance with Section 7.4 of the Master Lease. If
Subtenant shall procure any additional services from Master Landlord, or if
additional rent or other sums are incurred for Subtenant’s sole benefit,
Subtenant shall make such payment to Sublandlord or Master Landlord, as
Sublandlord shall direct, and such charges shall not be prorated between
Sublandlord and Subtenant. Any other rent or other sums payable by Subtenant
under this Sublease shall constitute and be due as additional rent. So long as
Sublandlord timely provided Subtenant with an estimate of such Additional Rent
in accordance with the terms of Section 7.3 of the Master Lease, all Additional
Rent that is payable to Sublandlord shall be paid at the time and place that
Base Rent is paid, except as otherwise provided in this Sublease. Sublandlord
will have the same remedies for a default in the payment of any Additional Rent
as for a default in the payment of Base Rent. Together, Base Rent, Additional
Rent and any other sums due hereunder from Subtenant are sometimes referred to
in this Sublease as “Rent”.

Sublandlord shall include with any bills for Additional Rent appropriate back up
materials for such amounts. In the event that Subtenant disputes or questions
any bill from Sublandlord for Additional Rent, Sublandlord and Subtenant agree
to act in a commercially reasonable fashion and in good faith to resolve any
such disputed or questioned bills. In addition to the foregoing, Sublandlord
shall deliver to Subtenant a copy of Master Landlord’s notice of Operating
Expenses (as set forth in Sections 7.3 and 7.4 of the Master Lease) promptly
following Sublandlord’s receipt thereof, and a copy of the results of any audit
of Master Landlord’s records Sublandlord, in its sole discretion, elects to
perform in accordance with the Master Lease.

(c) Late Charge; Interest. If Subtenant fails to pay any Rent within five
(5) days of the date when due, Subtenant shall pay a late charge and interest
thereon in accordance with terms of Section 3.2 of the Master Lease, which is
incorporated herein by this reference. No endorsement or statement on a check or
letter accompanying a check or payment shall be considered an accord and
satisfaction of past due Rent. Subtenant’s covenant to pay Rent is independent
of every other covenant in this Sublease.

 

5. Utilities Services; After Hours HVAC.

(a) Estimated Utilities Cost. Pursuant to Section 8 of the Master Lease,
Sublandlord pays all charges for water, gas, heat, light, electricity, power and
sewer utilities services furnished to Building 170 (collectively “Utilities”),
directly to the providers. Within thirty (30) days following expiration of each
calendar year, Sublandlord shall provide to Subtenant Sublandlord’s estimate of
Subtenant’s Share of the cost of Utilities for the upcoming year (“Estimated
Utilities Cost”), along with copies of any invoices from relevant providers
requested by Subtenant. The Subtenant’s Share of the Estimated Utilities Cost
for the months between the Commencement Date and the end of calendar year 2011
is $.65 per square foot. Within ten (10) days of demand, Subtenant shall pay
each month, as Additional Rent, Subtenant’s Share of the Estimated Utilities,
provided that after-hours HVAC services shall be billed in accordance with the
provisions of Section 5(f), below.

(b) Annual True-up. Within ninety (90) days following the end of each calendar
year, Sublandlord shall deliver to Subtenant a statement of Subtenant’s Share of
the actual cost of Utilities incurred for the preceding year, together with
copies of all invoices for Utilities if requested by Subtenant. If on the basis
of such statement Subtenant owes an amount that is more or less than the
estimated payments for the preceding year previously made by Subtenant,
Subtenant or Sublandlord, as the case may be, shall pay the deficiency to the
other party within

 

4



--------------------------------------------------------------------------------

thirty (30) days after delivery of the statement. Failure or inability of
Sublandlord to deliver the annual statement within such ninety (90) day period
shall not impair or constitute a waiver of Subtenant’s obligation to pay in
accordance with this Section for Utilities it consumes, or cause Sublandlord to
incur any liability for damages.

(c) Allocation Based on Excess Consumption. In the event that Subtenant or
Sublandlord reasonably believes that, by application of the Subtenant’s Share,
the allocation of the Estimated Utilities Cost is inequitable because another
occupant of Building 170 is consuming more than its allocable share of
utilities, then Sublandlord shall engage Palmer Electric, or other company
acceptable to both parties in their reasonable discretion, to perform a
measurement of utilities consumption by all occupants of Building 170. If such
measurement reflects that any occupant of Building is consuming more than its
proportionate share of Utilities, Sublandlord shall be entitled to charge the
party consuming more than its proportionate share the costs of such measurement
and Sublandlord shall be entitled to modify the amount of the Estimated
Utilities Cost to allocate such charges on a commercially reasonable basis other
than the application of the Subtenant’s Share, taking into account the results
of such measurement.

(d) Phone and Data. Subtenant shall also contract directly with or otherwise
obtain telephone and data services and any other services desired by the
Subtenant and not provided by Master Landlord for the Subleased Premises.

(e) Master Lease Services. Sublandlord shall use reasonable efforts to ensure
Master Landlord’s compliance with its obligations to provide services under the
Master Lease. In no event shall Sublandlord be obligated to provide any such
services directly to Subtenant.

(f) After Hours HVAC. Normal hours for HVAC services shall be on Mondays through
Fridays from 7:00 a.m. to 6:00 p.m. (“Normal Hours”, except for the dates of
observation of New Years’ Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day and other nationally recognized holidays. In the
event that Subtenant wishes to have HVAC services during times other than Normal
Hours (i.e. after hours service), Subtenant shall give notice as follows:
between the hours of 8:00 am and 5:00 pm Monday through Friday, by e-mailing the
Facilities staff at: facilities@exelixis.com or between the hours of 5:00 pm and
8:00 am on weekdays, 8:00 am and 5:00 pm on Saturdays and Sundays including
holidays, calling the Facilities “On Call” phone number at 650-837-7200, and
Sublandlord shall arrange for such after-hours HVAC services. Subtenant agrees
to pay Sublandlord’s then current charge for after-hours HVAC services. The
current charge for after-hours HVAC service, which is subject to change at any
time to reflect Sublandlord’s actual costs only, calculated on a blended rate
basis, is $85.00 per hour.

6.    Security Deposit. Concurrently with Subtenant’s execution of this
Sublease, Subtenant shall provide to Sublandlord a cash Security Deposit
(“Security Deposit”) in the amount of Fifty-Nine Thousand One Hundred
Sixty-Eight and 60/100 Dollars ($59,168.60). If Subtenant fails to pay Rent or
any other sums as and when due hereunder, or otherwise defaults with respect to
any provision of this Sublease beyond the applicable notice and cure period,
Sublandlord may (but shall not be obligated to) use, apply or retain all or any
portion of the Security Deposit for payment of any sum for which Subtenant is
obligated or which will compensate Sublandlord for any costs, loss or damage
which Sublandlord may suffer thereby. Any draw or partial draw of the Security
Deposit shall not constitute a waiver by Sublandlord of its right to enforce its
other remedies hereunder, at

 

5



--------------------------------------------------------------------------------

law or in equity. If any portion of the Security Deposit is so used or applied,
Subtenant shall, within ten (10) days after written demand therefor, deposit
cash with Sublandlord in an amount sufficient to restore the Security Deposit to
its original amount. Subtenant’s failure to do so shall be a default of this
Sublease. Sublandlord shall not be required to keep the Security Deposit
separate from its general funds, and Subtenant shall not be entitled to interest
thereon. If Subtenant fully and faithfully performs every provision of this
Sublease to be performed by it, the Security Deposit or any remaining balance
thereof shall be returned to Subtenant, or, at Sublandlord’s discretion,
Subtenant’s last assignee, if applicable, within thirty (30) days after the
expiration of the Sublease Term and Subtenant’s vacation and surrender of the
Subleased Premises in accordance with the terms of this Sublease. Subtenant
hereby waives the provisions of California Civil Code Section 1950.7, other than
Paragraph 1950.7(b), and 1951.7 and agrees that the Security Deposit shall be
governed by the provisions of this Sublease.

7.    Compliance with Laws; Use. The Subleased Premises shall be used for
research and development, laboratory, administrative uses and all related legal
uses, as permitted under the Master Lease and approved by the City of South San
Francisco and any other governmental entity having jurisdiction over the
Subleased Premises. Subtenant and its employees, agents, contractors and
invitees (the “Subtenant Controlled Parties”) shall comply with all statutes,
codes, ordinances, orders, rules and regulations of any municipal or
governmental entity, including, without limitation, all applicable federal,
state and local Laws or regulations governing protection of, or damage to the
environment, or the treatment, storage or disposal of hazardous materials
(collectively referred to as “Laws”), regarding the operation of Subtenant’s
business and the use and occupancy of the Subleased Premises. In addition to the
foregoing, Subtenant shall comply with the terms of Sections 5.3 and 11 of the
Master Lease, which are incorporated herein by this reference (provided,
however, that all references therein to “Landlord” shall mean and refer to
Master Landlord, except for any indemnity obligations thereunder, which shall be
for the benefit of both Sublandlord and Master Landlord, and references to
“Tenant” and “Premises” shall mean “Subtenant” and the “Subleased Premises”,
respectively), and any other rules and regulations of the Master Premises
adopted by Master Landlord from time to time, provided that a copy thereof is
made available to Subtenant; provided, however, that Subtenant shall not be
required to perform any alteration, addition or change of the Subleased Premises
required by law, regulation, ordinance or order of any public authority unless
such alteration, addition or change is required as a result of (i) Subtenant’s
particular use of the Subleased Premises, (ii) any alteration to the Subleased
Premises made by or on behalf of Subtenant, and/or (iii) any applications made
by or on behalf of Subtenant for governmental permits, licenses or approvals.

8.    Maintenance and Repairs. Except as such maintenance and repairs are the
responsibility of Master Landlord pursuant to the terms of Sections 7 and 10 of
the Master Lease, Subtenant shall, at its sole cost, keep and maintain in good
condition and repair the Subleased Premises; provided, however, that in the
event a necessary repair or maintenance item affects a portion of Building 170
for which Sublandlord is responsible under the Master Lease, and such portion is
greater than just the Subleased Premises, then, Sublandlord shall perform such
obligation and (a) the cost thereof shall be amortized over the useful economic
life of such item, as determined by Sublandlord in its reasonable discretion,
together with an interest factor on the unamortized cost of such item equal to
(1) Sublandlord’s actual cost of funds (for any such item, the cost of which is
financed by a third party), or (e) eight percent (8%) per annum (for any such
item, the cost of which is financed by Sublandlord), but in no event shall such
interest rate exceed the maximum rate of interest permitted by applicable law,
and (b) Subtenant shall pay Sublandlord Subtenant’s Share of the monthly
amortized cost of such item each month for the remainder of the Sublease Term.
Notwithstanding

 

6



--------------------------------------------------------------------------------

anything to the contrary contained in this Section 8, in no event shall
Sublandlord be obligated to undertake any maintenance and repair obligations
that are otherwise the responsibility of Master Landlord hereunder or under the
Master Lease, and, subject to the terms of Sections 6 and 18 of this Sublease,
Subtenant hereby confirms its assumption of Sublandlord’s maintenance and repair
obligations under the Master Lease to the extent such obligations are applicable
to the Subleased Premises.

9.    Subtenant Improvements; Repairs and Alterations. Any alterations,
additions or improvements to the Subleased Premises by or for Subtenant
(collectively referred to as “Alterations”) shall require the prior written
consent of both Sublandlord and Master Landlord and be made in accordance with
Section 9 of the Master Lease, which is incorporated herein by this reference
(provided, however, that all references therein to “Tenant” and “Premises” shall
mean “Subtenant” and the “Subleased Premises”, respectively, and all references
therein to “Landlord” shall mean both “Sublandlord” and “Master Landlord”).
Sublandlord confirms that it will approve the Alterations proposed in Exhibit
A-1, provided that Master Landlord approves such Alterations in accordance with
the Master Lease. Subtenant shall be solely responsible for the planning,
construction and completion of any Alterations at Subtenant’s sole cost and
expense. Subtenant shall make all payments for Alterations in a timely manner so
as not to permit any mechanic’s or other liens to be placed upon the Subleased
Premises in connection with any Alterations. Subtenant shall fully discharge any
such lien within thirty (30) days after it first becomes aware of the same. Any
damage to the Subleased Premises caused by Subtenant or a Subtenant Controlled
Party shall be promptly repaired by Subtenant, to Sublandlord’s reasonable
satisfaction, at Subtenant’s sole cost and expense. If Subtenant shall fail to
repair any damage within a reasonable time following written notice from
Sublandlord, Sublandlord shall have the right to repair any damage caused by
Subtenant at Subtenant’s sole cost and expense. In such event, Subtenant shall
reimburse Sublandlord for the reasonable cost of any such repairs within thirty
(30) days after receipt of an invoice, together with an administrative charge in
an amount equal to ten percent (10%) of the cost of the repairs. All Alterations
to the Subleased Premises shall remain upon the Subleased Premises following the
End Date, provided that Sublandlord receives a written waiver from Master
Landlord of its surrender obligations set forth in Section 9.2 of the Master
Lease with respect to such Alterations (a “Surrender Restoration Waiver”). If a
Surrender Restoration Waiver is not obtained, then Subtenant shall, prior to the
End Date, promptly remove any Alterations made by Subtenant at its sole cost and
expense and repair any damage to the Subleased Premises caused by such removal.
Conditioned upon Master Landlord’s written consent, Sublandlord agrees that
Subtenant shall not be obligated to remove the eight chemical fume hoods
Subtenant intends to install.

10.    Entry by Sublandlord or Master Landlord. Sublandlord or Master Landlord
may enter the Subleased Premises at any time during the Sublease Term to inspect
or show (in accordance with Section 14.1 of the Master Lease, which is
incorporated herein by this reference, provided, however, that all references
therein to “Tenant” and “Premises” shall mean “Subtenant” and the “Subleased
Premises”, respectively and all references therein to “Landlord” shall mean both
“Sublandlord” and “Master Landlord”) the Subleased Premises, or to clean and
make repairs, alterations or additions to the Subleased Premises. Except in case
of emergencies, Master Landlord or Sublandlord, as applicable, shall provide
Subtenant with at least forty-eight (48) hours prior notice of entry into the
Subleased Premises, which may be given orally.

 

7



--------------------------------------------------------------------------------

11. Assignment and Subletting.

(a) Consent Required. Subtenant shall not assign, sublease, transfer or encumber
any interest in this Sublease or allow any third party to use any portion of the
Subleased Premises (collectively or individually, a “Transfer”), without the
prior written consent of Sublandlord and Master Landlord, which may be given or
withheld in accordance with Section 13 of the Master Lease, which is
incorporated herein by this reference. Any Transfer or attempted Transfer
without the consent of Sublandlord and Master Landlord shall be a default by
Subtenant and, in addition to any other rights and remedies, shall entitle
Sublandlord to terminate this Sublease. To the extent that rent paid by such
assignee or sublessee is in excess of Rent paid by Subtenant hereunder (“Bonus
Subrent”), such Bonus Subrent shall first be split as required by the Master
Lease, then any excess remaining after Master Landlord’s share shall be split
50% to Sublandlord and 50% to Subtenant, to be paid and distributed accordingly
within five (5) days of actual receipt by Subtenant. Sublandlord shall be solely
responsible for paying Master Landlord for any portion of Sublandlord’s
collection of Bonus Rent payable by between Sublandlord and Master Landlord per
terms of the Master Lease.

(b) Permitted Transfer. So long as Master Landlord consents, or agrees that no
consent is necessary, Sublandlord agrees that Subtenant may, without
Sublandlord’s prior written consent (but with at least ten (10) days prior
notice), sublet all or any portion of the Subleased Premises or assign this
Sublease pursuant to clauses (i) through (iv) of Section 13.1 of the Master
Lease, which are incorporated herein by reference; provided, however, that
(i) all references in the Master Lease to “Tenant” shall mean “Subtenant”, and
(ii) Subtenant shall not be released from any of its obligations under this
Sublease or those provisions of the Master Lease incorporated herein and such
permitted transferee shall be required to assume all of Subtenant’s obligations
hereunder as a condition to such transfer being permitted without Sublandlord’s
prior written consent.

12.    Indemnity and Waiver of Claims. Except to the extent caused by the gross
negligence or willful misconduct of Sublandlord, Master Landlord, any of their
respective owners, partners, principals, members, trustees, officers, directors,
shareholders, agents, employees and lenders (“Sublandlord Related Parties”),
Subtenant shall indemnify, defend and hold Sublandlord and the Sublandlord
Related Parties harmless from and against all liabilities, damages, claims, and
expenses, including, without limitation, reasonable attorneys’ fees (if and to
the extent permitted by Law), which may be imposed upon, incurred by or asserted
against Sublandlord or any of Sublandlord Related Parties arising out of or in
connection with any damage or injury occurring in the Subleased Premises caused
by any acts or omissions (including violations of Law) of Subtenant or any
Subtenant Controlled Parties. Subtenant hereby waives all claims against
Sublandlord and Sublandlord Related Parties for (a) any damage to person or
property (or resulting from the loss of use thereof), except to the extent
caused by the gross negligence or willful misconduct of Sublandlord or any
Sublandlord Related Party and (b) any failure to prevent or control any criminal
or otherwise wrongful conduct by any third party or to apprehend any third party
who has engaged in such conduct. Notwithstanding any provision in this Sublease
to the contrary, neither Sublandlord nor any Sublandlord Related Party shall be
liable for (and Subtenant hereby waives any claims for) any injury or damage to,
or interference with, Subtenant’s business, including loss of profits, loss of
rents or other revenues, loss of business opportunity, loss of goodwill or loss
of use, or for any form of special or consequential damage.

Sublandlord shall indemnify, defend and hold Subtenant and its partners,
shareholders, officers, directors, agents and employees harmless form any and
all liability for injury to or death of any person, or loss of or damage to the
property of any person, and all actions, claims, demands, costs

 

8



--------------------------------------------------------------------------------

(including, without limitation, reasonable attorneys’ fees), damages or expenses
of any kind arising therefrom which may be brought or made against Subtenant or
which Subtenant may pay or incur, to the extent such liabilities or other
matters arise in, on or about the Property by reason of any negligence or
willful misconduct or omission by Sublandlord or its agents or employees.

13.    Insurance. The provisions of Section 12 of the Master Lease pertaining to
insurance shall be incorporated into this Sublease, subject to the following
terms. For purposes of this Sublease, the term “Tenant” in Section 12 of the
Master Lease shall be deemed to mean Subtenant and the term “Landlord” shall be
deemed to mean Master Landlord (except that the release and waiver of
subrogation shall also apply as between Sublandlord and Subtenant) and the term
“Premises” shall mean the “Subleased Premises”, except that all policies of
insurance required to be maintained by Subtenant hereunder and thereunder shall
name both Sublandlord and Master Landlord as additional named insureds and all
notices related to such insurance and all evidence of such policies shall be
delivered to both Sublandlord and Master Landlord. Subtenant covenants that it
shall obtain Master Landlord’s approval for the form of insurance certificate to
be provided to Master Landlord, including any “blanket insurance” policy
obtained by Subtenant, prior to the Early Access Date.

14.    Damage or Destruction and Condemnation. The provisions of Section 15 of
the Master Lease pertaining to damage or destruction and condemnation shall be
incorporated into this Sublease, subject to the following terms. For purposes of
this Sublease, the term “Tenant” in Section 15 of the Master Lease shall be
deemed to mean Subtenant and the term “Landlord” therein shall be deemed to mean
Master Landlord and “Premises” shall mean the Subleased Premises. In no event
shall Sublandlord have any obligation to Subtenant to restore the Subleased
Premises if damaged, destroyed or condemned as described in Section 15 of the
Master Lease.

15.    Events of Default. The provisions of Section 16.1 of the Master Lease are
hereby incorporated herein by this reference (provided, however, that all
references therein to “Landlord”, “Tenant” and “Premises” shall mean “Master
Landlord”, “Subtenant” and the “Subleased Premises”, respectively).

16.    Remedies. Upon any default by Subtenant under the terms of this Sublease,
beyond any applicable notice and cure period, Sublandlord shall have the
remedies set forth in Section 16.2 of the Master Lease (which shall be
incorporated into this Sublease) as if Sublandlord is Master Landlord,
including, without limitation, the right to terminate this Sublease, in which
case Subtenant shall immediately surrender the Subleased Premises to
Sublandlord. If Subtenant fails to surrender the Subleased Premises, Sublandlord
may, in compliance with applicable Law and without prejudice to any other right
or remedy, enter upon and take possession of the Subleased Premises. In addition
to the right to terminate this Sublease and collect damages, Sublandlord shall
have the right to pursue any other remedy provided under the Master Lease or
that is now or hereafter available at Law or in equity.

 

17. Master Lease.

(a) Subtenant takes possession of the Subleased Premises, and enters into this
Sublease, subject and subordinate to all of the terms, covenants, conditions,
and restrictions of the Master Lease. Neither Sublandlord nor Subtenant shall by
act or omission cause a breach of any of the terms, covenants, conditions, and
restrictions contained in the Master Lease. Sublandlord shall not agree to any
amendment, modification or termination of the Master Lease that materially
adversely impacts the rights and obligations of Subtenant hereunder without
Subtenant’s prior written consent.

 

9



--------------------------------------------------------------------------------

Except to the extent incorporated by reference in this Sublease, none of the
terms, covenants, conditions and restrictions of the Master Lease are
incorporated herein to define the agreement as between Sublandlord and
Subtenant. With respect to any obligation of Subtenant to be performed under
this Sublease, unless otherwise expressly stated in this Sublease, wherever the
Master Lease grants to Sublandlord a specified number of days after notice or
other time condition to perform its corresponding obligation under the Master
Lease (excluding the payment of Rent), Subtenant shall have two (2) fewer days
to perform the obligation, including without limitation curing any defaults. Any
default notice or other notice of any obligations (including any billing or
invoice for any Rent or any other expense or charge due under the Master Lease)
from Master Landlord which is received by Subtenant (whether directly or as a
result of being forwarded by Sublandlord) shall constitute such notice from
Sublandlord to Subtenant under this Sublease without the need for any additional
notice from Sublandlord.

(b) Sublandlord shall not be deemed to have made any representation made by
Master Landlord in the Master Lease. Moreover, except as otherwise provided
herein to the contrary, Sublandlord shall not be obligated:

(i) to provide any of the services or utilities that Master Landlord has agreed
in the Master Lease to provide;

(ii) to make any of the repairs or restorations that Master Landlord has agreed
in the Master Lease to make; or

(iii) to comply with any Laws or requirements of public authorities with which
Master Landlord has agreed in the Master Lease to comply; and Sublandlord shall
have no liability to Subtenant on account of any failure of Master Landlord to
do so, or on account of any failure by Master Landlord to observe or perform any
of the terms, covenants or conditions of the Master Lease required to be
observed or performed by Master Landlord; provided Sublandlord agrees to use
commercially reasonable efforts to enforce Master Landlord’s obligations under
the Master Lease on Subtenant’s behalf.

(c) Notwithstanding the foregoing, Sublandlord grants to Subtenant the right to
receive all of the services and benefits with respect to the Subleased Premises
that are to be provided by Master Landlord under the Master Lease. To the extent
that rent is abated under the Master Lease with respect to any portion of the
Subleased Premises, Subtenant shall be entitled to an abatement of rent under
this Sublease, in proportion to the degree to which Subtenant’s use is impaired
by the occurrence which led to the abatement of rent under the Master Lease.

(d) If (i) Subtenant shall fail to perform any of its obligations hereunder and
such failure shall continue beyond any cure period provided for herein, or
(ii) Master Landlord shall give any notice of failure or default under the
Master Lease arising out of any failure by Subtenant to perform any of its
obligations hereunder then, in either case, Sublandlord shall have the right
(but not the obligation), upon at least two (2) days’ prior written notice to
Subtenant, to perform or endeavor to perform such obligation, at Subtenant’s
expense, and Subtenant shall, within ten (10) days of Sublandlord’s demands from
time to time, reimburse Sublandlord for all costs and expenses incurred by
Sublandlord in doing so as Rent.

(e) Subtenant shall promptly execute, acknowledge and deliver to Sublandlord,
any certificate or other document evidencing the status of the Sublease or
subordination of this Sublease

 

10



--------------------------------------------------------------------------------

to the Master Lease, that Sublandlord or Master Landlord may reasonably request,
in accordance with Sections 17 and 19.16 of the Master Lease, which are
incorporated herein by this reference (provided, however, the terms “Tenant” and
“Subtenant” shall be deemed to mean “Subtenant” and the “Subleased Premises”,
respectively).

(f) Sublandlord warrants to Subtenant that (i) Sublandlord has delivered to
Subtenant a complete copy of the Master Lease, (ii) the Master Lease is, as of
the date of this Sublease, in full force and effect, and (iii) no event of
default by Sublandlord or, to Sublandlord’s knowledge, Master Landlord has
occurred under the Master Lease nor has any event occurred and is continuing
that would constitute an event of default by Sublandlord or, to Sublandlord’s
knowledge, Master Landlord under the Master Lease, but for the requirement of
the giving of notice and the expiration of the period of time to cure.

18.    Surrender of Subleased Premises. Subject to Section 9 of this Sublease,
at the expiration or earlier termination of this Sublease, if no Surrender
Restoration Waiver has been delivered to Sublandlord, then Subtenant, at its
sole cost and expense, shall promptly remove from the Subleased Premises (a) any
Alterations made by Subtenant (excluding any initial tenant improvements to be
substantially completed prior the Start Date if approved by Sublandlord in
accordance with the terms of this Sublease), (b) Subtenant’s personal property,
and (c) repair any damage to the Subleased Premises caused by such removal, and
otherwise quit and surrender the Subleased Premises to Sublandlord, broom clean,
and in good order, condition and repair, ordinary wear and tear excepted;
provided, however, that in no event shall Subtenant have any duty to remove, at
the expiration or earlier termination of this Sublease, any alterations,
improvements, trade fixtures or personal property existing in the Subleased
Premises on or before the Start Date. If Subtenant fails to remove any
Alterations required to be removed hereunder or Subtenant’s personal property
within five (5) days after the termination of this Sublease, Sublandlord, at
Subtenant’s sole cost and expense, shall be entitled (but not obligated) to
remove such Alterations or remove, store or dispose of Subtenant’s personal
property. Sublandlord shall not be responsible for the value, preservation or
safekeeping of Subtenant’s personal property. Notwithstanding anything to the
contrary contained in this Sublease, conditioned upon Master Landlord’s consent
to installation, Subtenant shall have no obligation to remove the eight chemical
fume hoods it intends to install.

19.    Holding Over. Subtenant shall have no right to holdover in the Subleased
Premises pursuant to this Sublease after the End Date. If Subtenant does not
surrender and vacate the Subleased Premises on the End Date, Subtenant shall be
a tenant at sufferance, or at the sole election of Sublandlord, a month to month
tenancy, and the parties agree in either case that the reasonable rental value,
if at sufferance, or the Rent if a month to month tenancy shall be Rent at the
greater of (1) the monthly rate of one hundred and fifty percent (150%) of the
monthly Rent set forth in Article 4, or (2) the rate of one hundred and fifty
percent (150%) of any and all Rent due to Master Landlord from Sublandlord under
the holdover provisions of the Master Lease. Notwithstanding the foregoing, and
in addition to all other rights and remedies on the part of Sublandlord if
Subtenant fails to surrender the Subleased Premises upon the End Date, in
addition to any other liabilities to Sublandlord accruing therefrom, Subtenant
shall indemnify, defend and hold Sublandlord harmless from all claims, actions,
losses, damages and expenses resulting from such failure, including, without
limitation, any such claims, actions, losses and damages to any third parties
based on such failure to surrender to Sublandlord resulting therefrom.

20.    Parking. Subtenant shall have Subtenant’s proportionate share of such
parking rights as Sublandlord may have in connection with the Subleased Premises
pursuant to Section 19.20 of the

 

11



--------------------------------------------------------------------------------

Master Lease.

21.    Limitation of Liability. Notwithstanding anything set forth herein, in no
event shall any personal liability be asserted against Sublandlord’s or
Subtenant’s officers, directors, employees, agents or contractors or to the
property or assets of any of them. Under no circumstances shall Sublandlord’s or
Subtenant’s officers, directors, employees, agents or contractors be liable for
any injury or damage to, or interference with, Subtenant’s or Sublandlord
business, including loss of profits, loss of rents or other revenues, loss of
business opportunity, loss of goodwill or loss of use, or for any form of
special or consequential damage.

 

22. Miscellaneous.

(a) Notices for Subtenant shall be sent to Subtenant at the Subleased Premises
(ATTN: Joel Fernandes). Notices for Sublandlord shall be sent to Sublandlord as
follows: Exelixis, Inc., 210 E. Grand Avenue, South San Francisco, CA 94080, and
to the attention of Executive Vice President and General Counsel (each, a
“Notice Address”). All demands, approvals, consents or notices shall be in
writing and delivered by hand or sent by registered or certified mail with
return receipt requested, or sent by overnight or same day courier service at
the party’s respective Notice Address(es) set forth above. Each notice shall be
deemed to have been received or given on the earlier to occur of actual delivery
or the date on which delivery is refused, or, if Subtenant has vacated the
Subleased Premises or other Notice Address without providing a new Notice
Address, three (3) days after notice is deposited in the U.S. mail or with a
courier service in the manner described above. Any party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other parties written notice of the new address.

(b) The term “Force Majeure Delay” as used in the Sublease shall mean any delay
by either party in fulfilling its obligations hereunder which is attributable to
any: (i) actual delay or failure to perform attributable to any strike, lockout
or other labor or industrial disturbance (whether or not on the part of the
employees of either party hereto), civil disturbance, future order claiming
jurisdiction, act of a public enemy, war, riot, sabotage, blockade, embargo,
inability to secure customary materials, supplies or labor through ordinary
sources by reason of regulation or order of any government or regulatory body;
or (ii) actual delay or failure to perform attributable to lightening,
earthquake, fire, storm, hurricane, tornado, flood, washout, explosion, or any
other similar industry-wide or Building-wide cause beyond the reasonable control
of the party from whom performance is required, or any of its contractors or
other representatives. Any prevention, delay or stoppage due to any Force
Majeure Delay shall excuse the performance of the party affected for a period of
time equal to any such prevention, delay or stoppage (except the obligations of
Subtenant to pay Rent and other charges pursuant to this Sublease).

(c) Either party’s failure to declare a default immediately upon its occurrence
or delay in taking action for a default shall not constitute a waiver of the
default, nor shall it constitute an estoppel. If either party institutes a suit
against the other for violation of or to enforce any covenant, term or condition
of this Sublease, the prevailing party shall be entitled to all of its costs and
expenses, including, without limitation, reasonable attorneys’ fees.

(d) This Sublease shall be interpreted and enforced in accordance with the Laws
of the state in which the Subleased Premises is located.

 

12



--------------------------------------------------------------------------------

(e) Each of Subtenant and Sublandlord represents and warrants that it has not
dealt with any broker in connection with this Sublease, other than Cornish &
Carey Commercial Newmark Knight Frank (whose commissions shall be paid by
Sublandlord), on behalf of Subtenant and Sublandlord, and each party hereto
agrees to indemnify and hold the other party harmless from any commissions due
to any broker with whom such party has dealt, other than the broker named in
this paragraph.

(f) This Sublease constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings related to the Subleased
Premises. This Sublease may be modified only by a written agreement signed by
Sublandlord and Subtenant.

(g) The execution, delivery, and performance by each of Subtenant and
Sublandlord of its respective obligations under this Sublease have been duly
authorized and will not violate any provision of Law, any order of any court or
other agency of government, or any indenture, agreement or other instrument to
which it is a party or by which it is bound.

(h) This Sublease may be executed in multiple counterparts, and by each party on
separate counterparts, each of which shall be deemed to be an original but all
of which shall together constitute one agreement. The parties contemplate that
they may be executing counterparts of the Sublease transmitted by facsimile or
email in PDF format and agree and intend that a signature by such means shall
bind the party so signing with the same effect as though the signature were an
original signature.

23.    Quiet Enjoyment. The provisions of Section 14.2 of the Master Lease are
hereby incorporated herein by this reference (provided, however, that all
references therein to “Landlord”, “Tenant” and “Premises” shall mean “Master
Landlord”, “Subtenant” and the “Subleased Premises”, respectively).

24.    Signage. Conditioned upon the consent of Master Landlord and applicable
governmental authorities, Sublandlord agrees to install a monument at a location
specified by Master Landlord, and to provide Subtenant half the available
signage space on such monument, provided that Subtenant agrees to pay fifty
percent (50%) of the costs of installation of the monument, an estimate of which
costs shall be provided to Subtenant in advance for approval, and one hundred
percent (100%) of the cost of installing, maintaining and removing Subtenant’s
signage on such monument. The parties anticipate that such monument will be
similar in size, type and quality to the monument located at 260 East Grand
Avenue, South San Francisco. Conditioned upon the approval of Master Landlord,
and Sublandlord’s approval, in its reasonable discretion, of Subtenant’s
proposed signage specifications, Sublandlord shall install, at Sublandlord’s
expense, signage for Subtenant in a lobby directory and at the entrance to the
Subleased Premises.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the day and year first above written.

 

SUBLANDLORD:     SUBTENANT:

EXELIXIS, INC.,

a Delaware corporation

   

THRESHOLD PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

/s/ Frank Karbe

    By:  

/s/ Harold E. Selick, Ph.D.

Name:   Frank Karbe     Name:   Harold E. Selick, Ph.D. Title:   EVP & CFO    
Title:   Chief Executive Officer

 

14



--------------------------------------------------------------------------------

EXHIBIT A

MAP OF SUBLEASED PREMISES

LOGO [g232453g41r60.jpg]

 

15



--------------------------------------------------------------------------------

LOGO [g232453g90g75.jpg]

 

16



--------------------------------------------------------------------------------

EXHIBIT A-1

LOGO [g232453g51o85.jpg]

 

17



--------------------------------------------------------------------------------

EXHIBIT B

DELIVERY AGREEMENT

 

Re: Sublease dated             ,     2011, between EXELIXIS INC., a Delaware
corporation (“Sublandlord”), and THRESHOLD PHARMACEUTICALS, INC., a Delaware
corporation (“Subtenant”), concerning that subleased premises, consisting of the
entire third floor and the vivarium on the first floor (collectively, the
“Subleased Premises”) located in the building at 170 Harbor Way, South San
Francisco, CA (“Building 170”)

Ladies and Gentlemen:

In accordance with the subject Sublease (to which reference is made for any
undefined capitalized terms used herein), we wish to advise and/or confirm as
follows:

The Start Date of the Sublease Term for the Subleased Premises is             ,
2011 (the “Start Date”), and the Sublease Term for the Subleased Premises
expires on April 30, 2017 (the “End Date”), unless sooner terminated according
to the terms of the Sublease. Sublandlord delivered possession of the Subleased
Premises to Subtenant on the Start Date, in the condition required under the
Sublease and Subtenant accepted possession of the Subleased Premises on the
Start Date.

That in accordance with the Sublease, monthly Base Rent in the amount of
$        and Subtenant’s percentage share of Operating Expenses (as described
below) for the Third Floor Subleased Premises shall commence to accrue on
            , 2012, and monthly Base Rent in the amount of $        and
Subtenant’s percentage share of Operating Expenses (as described below) for the
Vivarium Subleased Premises shall commence to accrue on             , 2012.

The total rentable square feet of the Subleased Premises is 28,180 and of
Building 170 is 70,000 and of the Master Premises is 119,003. Subtenant’s
percentage share of Operating Expenses is twenty-three and sixty-eight
hundredths percent (23.68%) as to Master Premises and forty and three-tenths
percent (40.3%) as to Building 170. Each party represents and warrants to the
other that it is duly authorized to enter into this document and that the person
signing on its behalf is duly authorized to sign on behalf of such party.

 

SUBLANDLORD:     SUBTENANT: EXELIXIS, INC.,     THRESHOLD PHARMACEUTICALS, INC.,
a Delaware corporation     a Delaware corporation By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

18



--------------------------------------------------------------------------------

EXHIBIT C

BILL OF SALE

For One Dollar ($1.00) and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, EXELIXIS INC., a Delaware
corporation (“Seller”), hereby conveys to THRESHOLD PHARMACEUTICALS, INC., a
Delaware corporation (“Purchaser”), all of Seller’s right, title and interest in
and to the office furniture, cubicles and other related furniture, fixtures and
equipment owned by Seller and listed on Schedule 1 attached hereto, and located
in the Subleased Premises (the “Sold Personal Property”), which list does not
include those items set forth on Schedule 2 hereto, which shall be retained by
Sublandlord (the “Retained Personal Property”).

Seller does hereby represent to Purchaser that Seller is the lawful owner of
such personal property, that such personal property is free and clear of all
encumbrances, and that Seller has good right to sell the same as aforesaid.

Seller has not made and does not make any express or implied warranty or
representation with respect to the merchantability of the Sold Personal Property
or its fitness for any particular purpose; the design or condition of the Sold
Personal Property; the quality or capacity of the Sold Personal Property;
workmanship or compliance of the Sold Personal Property with the requirements of
any Law, rule, specification or contract pertaining thereto; patent infringement
or latent defects. Purchaser accepts the Sold Personal Property on an “AS IS,
WHERE IS” basis.

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this     day of             , 2011.

 

SELLER:

EXELIXIS, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

19



--------------------------------------------------------------------------------

SCHEDULE 1 TO BILL OF SALE

SOLD PERSONAL PROPERTY

 

Location

  

Item

   Model
Number    Serial
Number   

Description

   Old
Asset
Number    THLD (Y/N)   New
Asset
Number   

Comments

Rm114   

Ancare Stainless Steel

Cage Transport Rack

   N/A    N/A          Y   40001035    Rm114   

Ancare Stainless Steel

Cage Transport Rack

   N/A    N/A          Y   40001036    Rm114   

Stainless Steel Cage

Storage Rack

   N/A    N/A    ~ 7 x 3 ft       Y   40001037    Rm114   

Stainless Steel Cage

Storage Rack

   N/A    N/A    ~ 7 x 3 ft       Y   40001038    Rm114   

Stainless Steel Cage

Storage Rack

   N/A    N/A    ~ 7 x 3 ft       Y   40001039    Rm114    Metro Racks    N/A   
N/A    Green; 5 shelves; 5’ x 6’ x18”       Y   40001040    Rm114    Metro Racks
   N/A    N/A    Green; 3 shelves; 6’ 8” x 6’ x24”       Y   40001041    Rm114
   Metro Racks    N/A    N/A    Chrome; 3 shelves; 7’ 8” x 3’ 5” x 2’       Y  
40001042    Rm114    Metro Racks    N/A    N/A   
Chrome; 2 shelves; 7’ 8” x 3’ 5” x 2’       Y   40001043    Rm114    Metro Racks
   N/A    N/A    Green; 1 shelf; 6’ x 2’       Y   40001044       Mouse Shoe Box
Cages    N/A    N/A    ~550 total       Y(300)   40001109      
Mouse Cage Wire Racks    N/A    N/A    ~500 total       Y(300)   40001110      
Mouse Shoe Box Lids    N/A    N/A    ~500 total       Y(300)   40001111      
Rat Shoe Box Cages    N/A    N/A    ~300 total       Y(100)   40001112       Rat
Cage Wire Racks    N/A    N/A    ~300 total       Y(100)   40001113       Rat
Shoe Box Lids    N/A    N/A    ~350 total       Y(100)   40001114       Water
bottles    N/A    N/A    ~430 total       Y (all)   40001115      
Edstrom Water System #1    PS1: 7030-
7550-165    PS1: 00A1-
6436-3201       10003571    Y   40001086       Edstrom Water System #2    PS2:
7040-
8550-197    PS2: 0011-
7974-0100            40001118    Hard piped in walls. Cannot remove

 

20



--------------------------------------------------------------------------------

Location

  

Item

   Model
Number    Serial
Number   

Description

   Old
Asset
Number    THLD (Y/N)    New
Asset
Number   

Comments

   Edstrom Chlori-Flush Station    2494    138671       10002880       40001117
   Hard piped in walls. Cannot remove    Cage Card Holders    N/A    N/A    >500
      Y    40001116       Autoclave    SSR-3A-PB    020800       10002438    Y
   40001045       Water bottle fill station    01130    N/A       10003593    Y
   40001046       Cage Washer Rack for lids/racks    N/A    N/A       10002437
   Y    40001047       Cage Washer Rack for Cages    N/A    N/A       10003594
   Y    40001077       Cage washer    3601700001    4600       10002879    Y   
40001049   

Hallway

   Stainless Steel Table    N/A    N/A    6’ x 3’       Y    40001050   

Hallway

   Stainless Steel Table    N/A    N/A    6’ x 3’       Y    40001051   

Hallway

   Plastic Metro Cart    N/A    N/A    39” x 27”          40001067   

Hallway

   Plastic Metro Cart    N/A    N/A    39” x 27”          40001068   

Hallway

   Plastic Metro Cart    N/A    N/A    39” x 27”          40001069   

Hallway

   Plastic Metro Cart    N/A    N/A    39” x 27”          40001070   

Hallway

   Plastic Metro Cart    N/A    N/A    39” x 27”          40001071   

Hallway

   Plastic Metro Cart    N/A    N/A    17” x 30”          40001072   

Hallway

   Plastic Metro Cart    N/A    N/A    17” x 30”          40001073   

Hallway

   Plastic Metro Cart    N/A    N/A    39” x 27”          40001074   

Hallway

   Plastic Metro Cart    N/A    N/A    17” x 30”          40001075   

Hallway

   Plastic Metro Cart    N/A    N/A    17” x 30”          40001076   

Rm119

   Mouse Cage Unit    N/A    V7672-02-05
   Includes blower (10003596) and exhaust (10003598)    10002887    Y   
40001052    Blower assigned Asset Number 40001054; Exhaust assigned Asset Number
40001055

Rm119

   Mouse Cage Unit    N/A    V6484-04-04
   Includes blower (10003467) and exhaust (10003198)    10003199    Y   
40001053    Blower assigned Asset Number 40001056; Exhaust assigned Asset Number
40001057

Rm119

   Stainless Steel Table    N/A    N/A    ~6 ft x 2.5 ft       Y    40001058   

Rm131

   Stainless Steel Table    N/A    N/A    ~6 ft x 2.5 ft and 5 x 2 ft       Y   
40001059   

Rm131

   Stainless Steel Table    N/A    N/A    ~6 ft x 2.5 ft and 5 x 2 ft       Y   
40001060   

Rm129

   Rat Cage Unit    N/A    V7279-10-04    Includes blower (no tag) and exhaust
(no tag)    10002451    Y    40001061    Blower assigned Asset Number
40001062; Exhaust assigned Asset Number 40001063

 

21



--------------------------------------------------------------------------------

Location

  

Item

   Model
Number    Serial
Number   

Description

   Old
Asset
Number    THLD (Y/N)    New
Asset
Number   

Comments

Rm129

   Rat Cage Unit    N/A    V7673-04-05    Includes blower (no tag) and exhaust
(no tag)    10002894    Y    40001064   

Blower assigned Asset Number

40001065; Exhaust assigned Asset

Number 40001066

Rm111A

   Mouse Cage Unit    N/A    V2569-06-01    Includes blower (10003183) and
exhaust (10003182))    10003181    Y    40001078   

Blower assigned Asset Number

40001079; Exhaust assigned Asset

Number 40001080

Rm111A

   Mouse Cage Unit    N/A    V5383-06-03    Includes blower (10003172) and
exhaust (10003171)    10003170    Y    40001048   

Blower assigned Asset Number

40001082; Exhaust assigned Asset

Number 40001081

Rm111A

   Stainless Steel Table    N/A    N/A    ~6 ft x 2.5 ft       Y    40001083   

Rm111A

  

Nuaire Biological Safety

Cabinet

   NU-629-600    91511061604       10003442    Y    40001084   

Rm111

   Mouse Cage Unit    N/A    V7671-02-05    Includes blower (10002886) and
exhaust (10002885)    10002884    Y    40001104   

Blower assigned Asset Number

40001106; Exhaust assigned Asset

Number 40001105

Rm111

   Mouse Cage Unit    N/A    V2931-11-01    Includes blower (10003453) and
exhaust (10003452)    10003451    Y    40001101   

Blower assigned Asset Number

40001102; Exhaust assigned Asset

Number 40001103

Rm111

   Nuaire Laminar Flow Hood    NU-S617-400    98258042205       10002882    Y   
40001085   

Rm111

   Stainless Steel Table    N/A    N/A    8 x 3 ft       Y    40001004   

Rm112

   Stainless Steel Table    N/A    N/A    ~6 ft x 2.5 ft       Y    40001005   

Rm112

   Stainless Steel Table    N/A    N/A    ~6 ft x 2.5 ft       Y    40001006   

Rm112

   Stainless Steel Table    N/A    N/A    ~6 ft x 2.5 ft       Y    40001007   

Rm112

   Stainless Steel Table    N/A    N/A    ~6 ft x 2.5 ft       Y    40001008   

Rm112

   Stainless Steel Table    N/A    N/A    ~6 ft x 2.5 ft       Y    40001009   

Rm112

   Stainless Steel Table    N/A    N/A    ~6 ft x 2.5 ft       Y    40001010   

Rm112

   Stainless Steel Table    N/A    N/A    ~6 ft x 2.5 ft       Y    40001011   

Rm112

   Storage Metro Rack    N/A    N/A          Y    40001108   

Rm129

   Laminate Table    N/A    N/A    ~6 x 2.5 ft       Y    40001012   

Rm126

   Stainless Steel Table    N/A    N/A    ~8 x 2.5 ft       Y    40001013   

Rm126

   Stainless Steel Table    N/A    N/A    ~8 x 2.5 ft       Y    40001014   

Rm126

   Stainless Steel Table    N/A    N/A    ~6 x 2.5 ft       Y    40001015   

Rm126

   Table    N/A    N/A    ~5 x 2.5 ft       Y    40001016   

Rm128

   Food Metro Rack    N/A    N/A    2 shelves; 91” x 42” x 24”       Y   
40001017   

Rm127

   Table    N/A    N/A    ~6 x 2.5 ft       Y    40001018   

Rm127

   Table    N/A    N/A    ~6 x 2.5 ft       Y    40001019   

 

22



--------------------------------------------------------------------------------

Location

  

Item

   Model
Number    Serial
Number   

Description

   Old
Asset
Number    THLD (Y/N)    New
Asset
Number   

Comments

Rm106

   IsoFluorane Anesthesia    V-10    014664       EX02246    Y    40001020   

Rm106

   IsoFluorane Anesthesia    V-10    014591       10002473    Y    40001021   

Rm106

   IsoFluorane Anesthesia    V-10    014665       10002904    Y    40001022   

Rm106

   Stainless Steel Cage Storage Rack    N/A    N/A    ~ 7 x 3 ft       Y   
40001031   

Rm106

   Stainless Steel Cage Storage Rack    N/A    N/A    ~ 7 x 3 ft       Y   
40001032   

Rm106

   Nuaire Biological Safety Cabinet    NU-629-600    8796020304       10003462
   Y    40001033   

Rm118

   Nuaire Animal Bedding Disposal    NU-607-400    92524080404       10002471   
Y    40001034   

Gowning

   Storage Metro Rack    N/A    N/A    Chrome; 4 shelves; 72” x 80” x 24”      
Y    40001001   

Gowning

   Storage Metro Rack    N/A    N/A    Green; 5 shelves; 80” x 60” x 18”       Y
   40001002   

Gowning

   Stainless Steel Bench    N/A    N/A          Y    40001003       Hoshizaki
Ice Machine    F300BAF    R03266D          Y    40001098       Kenmore Freezer
   253.280.42804    WB93468434          Y    40001099       Storage Metro Rack
   N/A    N/A          Y    40001100       Lab chair    N/A    N/A          Y   
40001024       Lab chair    N/A    N/A          Y    40001023       Lab chair   
N/A    N/A          Y    40001026       Lab chair    N/A    N/A          Y   
40001027       Lab chair    N/A    N/A          Y    40001028       Lab chair   
N/A    N/A          Y    40001029       Lab chair    N/A    N/A          Y   
40001030       Lab chair    N/A    N/A          Y    40001025       Lab chair   
N/A    N/A          Y    40001087       Lab chair    N/A    N/A          Y   
40001088       Lab chair    N/A    N/A          Y    40001089       Lab chair   
N/A    N/A          Y    40001090       Lab chair    N/A    N/A          Y   
40001091       Lab chair    N/A    N/A          Y    40001092       Lab chair   
N/A    N/A          Y    40001093       Office chair    N/A    N/A          Y   
40001094   

 

23



--------------------------------------------------------------------------------

Location

  

Item

   Model
Number    Serial
Number   

Description

   Old
Asset
Number    THLD (Y/N)    New
Asset
Number    Comments    Office chair    N/A    N/A          Y    40001095      
Office chair    N/A    N/A          Y    40001096       Office chair    N/A   
N/A          Y    40001097   

Mech Rm

   Siemens Water System    VROWL04AX    N/A    RO Generation, Storage &
Distribution       Y    40001147   

 

24



--------------------------------------------------------------------------------

SCHEDULE 2 TO BILL OF SALE

RETAINED PERSONAL PROPERTY

Cabinets, freezers and a Cryogenic storage tank in the 1st floor shipping &
receiving area

(Common Area) that will be removed by the middle of August during the early
access period

 

25